Citation Nr: 1112154	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  06-26 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement to service connection for a low back disability. 

Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to January 1969.  
This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.  

The Veteran requested a hearing before the Board in his August 2006 VA Form 9 substantive appeal and was scheduled for  February 2008 and a September 2009 hearings.  However, the Veteran cancelled the February 2008 hearing in a July 2007 written communication, and he failed to appear, cancel, or reschedule the September 2009 hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).

The Board remanded the Veteran's appeal in November 2009.  As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When the Board last reviewed the case it noted the Veteran's contentions that his back and neck disabilities are the result of an injury he sustained while in service; specifically, a helicopter crash in Vietnam.      

The March 2004 VA examiner assessed the Veteran with a chronic back and neck strain and commented on a relationship between those conditions and the Veteran's service-connected gunshot wound, indicating that the conditions are not related to the Veteran's service-connected disability; however, the examiner did not provide an opinion as to whether the conditions are related to the Veteran's in-service helicopter crash.  The Board determined that a VA examination should be conducted to clarify the current nature and likely etiology of any back and neck disabilities, to include as a result of the helicopter crash.  

Subsequent to the November 2009 remand directive, the record demonstrates that the RO requested an examination of the Veteran's spine; however, there is a notation in the file indicating that the Veteran refused to be examined at the requested location.  See February 2010 VA examination request.    

In January 2011, the Veteran's representative submitted a written statement indicating that the Veteran was not notified of a VA examination, requesting that another examination be scheduled and the Veteran be informed of such examination.     

The record does not contain evidence that the Veteran was notified of the examination required by the Board's remand.  On remand, the Veteran should be notified of the scheduled examination to clarify the current nature and likely etiology of any back and neck disabilities via letter, and a copy included in the Claim file.  Thereafter, a VA examination should be conducted.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any back or neck disabilities which may be present.  The Veteran must be notified of the scheduled examination via letter.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should conduct a thorough examination and provide a diagnosis for any pathology found.  The examiner is to accept as fact that the Veteran was involved in an in-service helicopter crash.  Based on the examination and review of the record, the examiner must answer the following questions:

Does the evidence of record show that the Veteran currently has a low back disability and/or a neck disability?  If the answer is yes, is it at least as likely as not that the current disability(s) had their onset in service, including as a result of a helicopter crash in Viet Nam?  

A rationale for all opinions expressed should be provided.  

2.  Thereafter, readjudicate the Veteran's claims.  If the decision with respect to either of the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


